Citation Nr: 1041423	
Decision Date: 11/03/10    Archive Date: 11/12/10	

DOCKET NO.  09-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The appellant had less than 3 months of active service between 
May 1971 and July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the VARO in San 
Diego, California, that denied entitlement to service connection 
for a bipolar disorder.

That rating decision also denied entitlement to service 
connection for claimed residuals of a right knee injury.  The 
appellant was issued a statement of the case with regard to a 
right knee disability and a psychiatric disability in February 
2009.  His Form 9, dated in April 2009, addressed only the matter 
of his claim for service connection for a psychiatric disorder.  
Accordingly, the Board finds that the claim of service connection 
for right knee disability is not in appellate status.  
38 C.F.R. §§ 20.200, 20.202 (2010).  

The case was previously before the Board in May 2010.  It was 
remanded for further development.  

For reasoning set forth below, the appeal is once again remanded 
to the RO by way of the Appeals Management Center in Washington, 
D.C.  VA will notify the appellant should further action be 
required.  


REMAND

At the time of psychiatric examination of the appellant by VA in 
July 2010, it was indicated he was in receipt of Social Security 
disability benefits.  Medical records associated with this grant 
of benefits have not been received or obtained.  Therefore, a 
remand to obtain the records associated with the grant of 
benefits is necessary before the Board may consider the appeal.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  

Additionally, received at the Board in September 2010 was a 
statement from the appellant in which he stated there were 
medical records that pertain to his case at the Los Banosca 
Mental Health Clinic, 40 West C Street, Suite C, Zip Code 95635.  
Information available to the Board reflects that zip code is for 
Greenwood, CA.  Records from that facility should be obtained and 
associated with the claims file.

Accordingly, the case is REMANDED for the following:  

1.  Social Security Administration records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning the claim should be obtained and 
associated with the claims folder.

2.  The appellant should be asked to list 
all facilities from where he has received 
treatment and/or evaluation in the years 
since service for his psychiatric 
disability.  After obtaining the necessary 
authorization for release of information, 
VA should obtain any such records, 
particularly those from the Los Banacos 
Mental Health Clinic.  If no records are 
available, this should be so indicated.

3.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	HOWARD N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



